Exhibit 10.27

 

AMENDMENT NO. 1 TO MANUFACTURING AGREEMENT

 

(VANCOCIN)

 

This AMENDMENT NO. 1 dated as of November 2, 2005 (this “Amendment”) amends that
certain Manufacturing Agreement dated as of November 9, 2004 (the “Manufacturing
Agreement”) by and between ViroPharma Incorporated, a corporation organized and
existing under the laws of the State of Delaware (“ViroPharma”), and Eli Lilly
and Company, a corporation organized and existing under the laws of the State of
Indiana (“Lilly”).

 

WHEREAS, ViroPharma and Lilly are all the parties to the Manufacturing
Agreement; and

 

WHEREAS, in accordance with the provisions of Section 12.6 of the Manufacturing
Agreement, the parties desire to amend the Manufacturing Agreement in the manner
set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and in the Manufacturing Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ViroPharma and Lilly hereby agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings assigned to them in the Manufacturing
Agreement.

 

2. Existing Marketed Product Pipeline; Additional Manufacturing for Q405.

 

a. The Parties acknowledge that Lilly has agreed to manufacture for ViroPharma a
total of [***] Lots of the Marketed Product during the second half of calendar
year 2005 (the “Pipeline Lots”). All of the Pipeline Lots have already been
delivered by Lilly to ViroPharma except [***], which Lilly represents and
warrants are scheduled for delivery to ViroPharma by [***] in accordance with
the Manufacturing Agreement. The term “Lot” means approximately [***] 20-count
blister packages of the 250 mg presentation and approximately [***] 20-count
blister packages of the 125 mg presentation of the Marketed Product.

 

b. Notwithstanding any provision to the contrary in the Manufacturing Agreement:
(i) Lilly agrees to manufacture and supply to ViroPharma in the fourth calendar
quarter of 2005, and ViroPharma agrees to purchase from Lilly, following Lilly’s
shipment to ViroPharma of the Pipeline Lots, an additional [***] Lots of the
Marketed Product (the “Firm Lots”); and (ii) Lilly agrees to use its
commercially reasonable efforts to manufacture and supply to ViroPharma not
later than [***], and ViroPharma agrees to purchase from Lilly, following
Lilly’s shipment to ViroPharma of the Pipeline Lots and the Firm Lots, an
additional [***] Lots of the Marketed Product (the “Additional Lots”). Lilly
shall use its commercially reasonable efforts to allocate the Firm Lots between
[***] Lots of the 125 mg presentation and [***] Lots of

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

1



--------------------------------------------------------------------------------

the 250 mg presentation, and to allocate the Additional Lots between [***] Lots
of the 125 mg presentation and [***] Lots of the 250 mg presentation, provided
that the Parties will work together in good faith to agree to the final
allocation of Product between such presentations.

 

c. The foregoing provisions shall not preclude Lilly from manufacturing
additional Lots for sale to ViroPharma during the fourth quarter of 2005 or
ViroPharma from purchasing such lots pursuant to Purchase Orders and at the
Purchase Price and in accordance with the other terms and conditions of the
Manufacturing Agreement.

 

3. Compensation for the Firm Lots and the Additional Lots.

 

a. ViroPharma shall pay to Lilly the applicable Purchase Price set forth in the
Manufacturing Agreement in accordance with the payment, delivery, acceptance and
other terms and conditions set forth therein for all of the Lots described in
Sections 2(b) and (c) of this Amendment that are manufactured by Lilly and
delivered to ViroPharma.

 

b. In addition to the Purchase Price payments, Lilly has conditioned its
agreement to manufacture and deliver the Firm Lots and Additional Lots on
ViroPharma’s agreement to make additional payments, in an amount not to exceed
in the aggregate $4,500,000, as compensation to Lilly for [***] associated with
the Firm Lots and the Additional Lots (the “Cost Recovery Payment”). The Cost
Recovery Payment comprises three separate, independent portions, the Up-Front
Component, the Firm Lot Allocation and the Additional Lots Allocation, and can
be earned by Lilly, and will be payable by ViroPharma, only in accordance with
the following provisions:

 

(i) Up-Front Component – [***]. Substantially simultaneously with the execution
of this Amendment, ViroPharma shall pay to Lilly, by wire transfer, [***].

 

(ii) Firm Lots Allocation – [***]. In the event that Lilly (A) manufactures all
of the Firm Lots, and (B) ships all of the Firm Lots to ViroPharma no later than
[***], then ViroPharma shall pay to Lilly [***], which reflects a value of [***]
for each of the Firm Lots. Lilly acknowledges and agrees that no portion of the
Firm Lots Allocation shall be due and owing from ViroPharma unless and until
Lilly meets both of its obligations described in clauses (A) and (B) of the
preceding sentence, and that time is of the essence. In addition, Lilly shall
not be entitled to invoice ViroPharma for the Firm Lots Allocation until Lilly’s
delivery of the sixteenth and final Firm Lot. ViroPharma shall otherwise pay the
invoice in accordance with the payment terms set forth in the Manufacturing
Agreement.

 

(iii) Additional Lots Allocation – [***] for each Additional Lot, [***] in the
aggregate. For each Additional Lot that Lilly Manufactures and ships to
ViroPharma by [***], time being of the essence, ViroPharma shall pay to Lilly
[***] following receipt of invoice therefore and in accordance with the payment
terms set forth in the Manufacturing Agreement. In the event that Lilly
manufactures and ships to ViroPharma all of

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

the Additional Lots by [***], then [***] in the aggregate shall have been paid
by ViroPharma to Lilly as described above or be payable by ViroPharma to Lilly
for the Additional Lots Allocation portion of the Cost Recovery Payment.

 

4. Extension of Ordinary Course Manufacturing Period. The Manufacturing
Agreement currently contemplates Lilly continuing to manufacture the Marketed
Product for ViroPharma in the ordinary course until [***], and thereafter, on an
as-needed basis in the event that the Third Person Supply Chain is not
operational, until [***]. The Parties desire to extend the ordinary course
manufacturing period in accordance with the following terms.

 

a. The Parties hereby amend the Manufacturing Agreement to extend the ordinary
course manufacturing period from [***] until September 30, 2006, even if the
Third Party Supply Chain receives Regulatory Approval prior to September 30,
2006. Accordingly:

 

(i) the reference to [***] in Section 8.1 of the Manufacturing Agreement is
hereby deleted and replaced with “September 30, 2006”;

 

(ii) Section 8.3(c) of the Manufacturing Agreement is amended as follows:

 

A. The clause “Subject to the last sentence of this Section 8.3(c),” is added to
the beginning of the first sentence of Section 8.3(c); and

 

B. The following sentence is added to the end of Section 8.3(c):
“Notwithstanding the forgoing and subject to Section 8.8, in no case shall Lilly
be permitted to terminate this Manufacturing Agreement pursuant to this
Section 8.3(c) prior to the later of September 30, 2006 or ninety (90) days
after the date that ViroPharma receives the written notice described in the
first sentence of this Section 8.3(c).”; and

 

(iii) The first paragraph of Section 8.8 of the Manufacturing Agreement is
amended and restated in its entirety to read as follows:

 

In the unlikely event that the initiation or expiration of the ninety (90) day
period described in Section 8.3(c) occurs after September 30, 2006, Lilly will
continue to supply Marketed Product under the terms of this Manufacturing
Agreement and the Contract Period shall be automatically extended beyond
September 30, 2006 until the earlier of (i) the expiration of the ninety
(90) day period described in Section 8.3(c) ) or (ii) [***]. Any purchase orders
delivered to Lilly by ViroPharma in the ordinary course during any extended
Contract Period shall be filled by Lilly even if the delivery of such orders
occur after the extended Contract Period has expired. The terms and conditions
of this Manufacturing Agreement shall remain in full force and effect during
such extension and purchase orders must be in whole lot quantities. Purchase
Maximums shall not apply during then last two Calendar Quarters of any extension
of the Contract Period pursuant

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

to this Section 8.8 and Lilly shall use commercially reasonable efforts to
supply Additional Quantities during any extension of the Contract Period. In no
event will the term of this Manufacturing Agreement extend beyond [***].

 

b. The provisions of the Manufacturing Agreement, other than Section 4.2
thereof, shall govern the manufacture, supply and purchase of the Marketed
Products during the period beginning on [***] and continuing through
September 30, 2006 (the “Amended ’06 Ordinary Course Manufacturing Period”),
including the Purchase Price for the Marketed Products, provided that, however,
that notwithstanding anything to the contrary in Section 4.2 of the
Manufacturing Agreement, Lilly shall manufacture and supply up to (and Lilly
shall not be obligated to manufacture and supply more than) [***] Lots of the
Marketed Products during the Amended ‘06 Ordinary Course Manufacturing Period
with the actual quantity to be supplied to be set forth in firm order forecasts
or firm purchase orders of ViroPharma. Lilly shall use its commercially
reasonable efforts to allocate the Lots on a [***] as between the 125 mg
presentation and the 250 mg presentation, provided that the Parties will work
together in good faith to agree to the final allocation of Product between such
presentations and the finalization of an appropriate production plan. Lilly
acknowledges and agrees that none of the Pipeline Lots, Firm Lots or Additional
Lots shall be counted against the foregoing [***] Lot threshold. ViroPharma
shall purchase all Lots of Product manufactured by Lilly pursuant to firm order
forecasts or firm purchase orders of ViroPharma.

 

c. The price for Marketed Product and quantity of Marketed Product to be
supplied period from [***] until the end of the emergency supply period
contemplated by Section 8.8 of the Manufacturing Agreement would be negotiated
but would not vary more than [***] of the then current supply prices and
quantities supplied.

 

5. No Other Amendments. The Manufacturing Agreement is not hereby amended or
modified except as explicitly set forth in this Amendment. Without limiting the
generality of the foregoing, except as set forth in Section 4(a) of this
Amendment, the provisions of Section 8.8 of the Manufacturing Agreement are
unmodified, and shall govern the Parties’ manufacturing and supply arrangement
in the event of the necessity for an emergency supply in accordance with its
terms.

 

6. Entire Agreement. The Manufacturing Agreement, as amended hereby, constitutes
the full and entire understanding between the parties regarding the subject
matter herein, and supersedes all prior agreements and understandings, whether
written or oral between the parties, including [***].

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, it being understood that all parties
need not sign the same counterpart and a facsimile signature shall be valid.

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1
Manufacturing Agreement to be executed by their duly authorized representatives
as of the date first above written.

 

ELI LILLY AND COMPANY By:   /s/ Scott Canute Printed Name: Scott Canute

Title: President, Manufacturing Operations

VIROPHARMA INCORPORATED By:   /s/ Michel de Rosen Printed Name: Michel de Rosen

Title: President and Chief Executive Officer

 

5